    Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 1 of 30 Pageid#:
                                        1416

 Smithers Community Healthare. PC Patient Contact Form


Patient Name: (First't ^                                  (Last) /Sic
Patient Address: .9^ 3/    .
City:                   ^                                                                                        -
Home Phone: f^6^<515^— 3c^   Cell/Paeer:^                                         ~
Birthdate: <0 ^ ^ A p e : H 3                                              Sex:           F
Country of Birth: M                                       Country of Parents' Birth: ^5^


Emplovingnt and Tnaurancg Information;                                                ^        ,
Patient Employer:     5C !                                        Occupation:         M/ '\ff^
Employer Address:            3/                       ^
Citv:       i'l't r.nf            ,   ,                           State: H/                        Zip
Work phone No:                                                           Ext^ ^
Social Security:                                          Drivers License: 6^3 '^^^3 *-06^
Primary Insurance Carrier: ~
Policy #:                                                 Group #:
Primary Insurance Address:
City:                                                             State:                           Zip.
Primary Insurance Phone #:

In Case of Emereency;
Name: f{'CK                                       Relationship:                       Phone:
Patient's Spouse: —                                                                   Phone:
Family Physician: —                                                                   Phone:
Referred by: k^\cK .V <"55/^

FDLMP (fu^ day of last menstrual period):     ~
Are you pregnant or trying to become pregnant?:




Smithere Community Healthcare, PC; 445 Commonwealth Blvd East, Ste A, Majtinsviile, VA 24112
                                                                                                    SB2_000001
Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 2 of 30 Pageid#:
                                    1417




         Smithers Community Healthcare, PC
     New Patient Intake Form for pain management
 Your completed intake paperwork helps your physician and other providers get to know you and your
 medical history better. We rely on its accuracy and completeness to provide you with the best possible
 care. Please inquire at our front desk or call [844} 373-7883 if you have any question on how to
 complete any section on this form.



   Pittient Inloi'inaliDn

 Today's date:                  ^ U^
                                       6            Date of Birth:    0                         Age:_ii
 Referring Physician:                               Primary Care Physician:               »

   Pain llistorx'

 ChiefComplaint [Reason for your visit today]? —/^/                  /^ // 0^
 Does this pain radiate? If so where?—0-                                                                         -
 Pleaselistanyadditionalareasofpain:^c£iL_                           ^ Hi/-Q^F
  Use this diagram to indicate the area ofyour pain. Mark the location with an "X"

             s-vL«ft    Rign.                                                            T




                                                                                              Ltd   Kaft




    Onset ()! S\ inpt(uns

  Approximatelywhen didthis painbegin? /^/                                MS /?ej                   f>eVe^
  What caused your current pain episode?          0T                      ^
   How did your current pain episode begin? • Gradually Q^^denly
  Since your pain began how has it changed? • Improved B-Worsened               • Stayed the same




                                                                                                           11 P a g e

                                                                                         SB2_000002
Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 3 of 30 Pageid#:
                                    1418



   Pain Description
 Check all of the following that describe your pain:
 B-tJull/Aching           £Ziiot/Buming           B^hooting             •"•^tubing/Sharp
 B'^ramping
    ^ramping              Q'^^mbness             S'^asming              H^robbing
 B^queezing               O'Tingling/Pins
                          Qringlii        and Needles                   Q^ghtness
 When is your pain at its worst?
 • Mornings               •Daytime                Q Evenings            • Middle of the night

 Byways the same
        m
 Howoftei    does the pain occur?
    :onstant
 [QConstai                • Changes in severity but always present
  • Intermittent [comes and goes]
 Ifpain "0" isno pain and "10" isthe worst pain you can imagine, how would you rate your pain?      1




  Right Now 16                      The Best It Gets /^                     The Worst It Gets.

   Mark the c\\vc[ l\k\) of tlu- IdIIowmi.u h.u'L' on \'i)Ui- pain \vw\ -
                                                                                      HHiniinnni


                                     ID-                        •                           •
  Bending Backward
                                                                •                           •
  Bending Forward
  Changes in Weather                 GJ                         •                            •

                                                                •                            •
  Climbing Stairs
  Coughing/Sneezing                                             •                            •

                                     uzf                        •                            •
  Driving
                                                                                             •
  Lifting Objects                    ^     .                     •

  Lookingupward                                                  •                           •

                                                                 •                           •
  Looking downward
                                                                 •                           •
  Rising from seated position
                                                                 •                           •
  Sitting

  Standing                                                       •                           •


  Walking                            /                           •                              •

  Whatother factors worsen or affectyour pain which is not mentioned above?




                                                                                                        2 IP a g e

                                                                                        SB2_000003
Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 4 of 30 Pageid#:
                                    1419



   AssociiiEed Symptoms
                                      NO                              lioinnK-iils

 Numbness/Tingling                    •                             Where?

 Weakness in the arm/leg              •

 Balance Problems                     •

 Bladder Incontinence                                 •

 Bowel Incontinence                   a               •

 Joint Swelling/Stiffness             •

 Fevers/chills                        42^             •

      PkMse inv">rk all ot the followiiij^ treatments vou have used for pain relief: 0
                            1                                                                     I' tin


 Spine Surgery                   •                              •                            •

 Physical Therapy                 •                             •                             •

 Chiropractic Care                •                             •                             •

 Psychological Therapy            •                             •                             •

 Brace Support                    •                             •                             •

 Acupuncture                      •                             •                             •

 Hot/Cold Packs                   •                             •

 Massage Therapy                  •                             •

  Medications                     •                             •

 TENS Unit                        •                             •                             •

  Othpr


      hlUMATlUiflllJ         TreatiiuMit I listor\'

  • Epidural Steroid Injection - (circle alllevels thatjjiply^ Cervical/Thoracic/Lumbar
  • Joint Injection - Joint(s)
  • Medial Branch Blocks/Facet Injections - (circlelevels) Cervical/Thor^c/Lumbar
  • MILD (Minimally Invasive Lumbar Decompression) -
  • Nerve Blocks - Area/Nerve[s) -

  • Radiofrequency NerveAblation - (circle levels] - Cervical/Thoracic/Lumbar
  • Spinal Cord Stimulator - Trial Only/Permanent Implant
  • Trigger Point Injections - Where?                                            —
  • Vertebroplasty/Kyphoplasty - Level(s}
  •    Other -

  Which of these procedures listed above have helped with your pain?

                                                                                                       3|Page

                                                                                          SB2_000004
Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 5 of 30 Pageid#:
                                    1420



      Diimnostic Tests and
 Mark all ofthe following tests that youhave related to yourcurrent paincomplaints:
 •MRIofthe:                                                      Date:
 •X-Rayofthe:                                                    Date:___
 •CT Scan of the:                                                Date:


 •EMG/NCV study of the:                                          Date:,

 •Other Diagnostic Testing:                                      Date:


 • I have not had ANY diagnostic tests for mycurrent pain complaint
 Mark the following physicians or specialists you have consulted for yourcurrentpainproblemCs):
 • Acupuncturist                • Neurosurgeon                  • Psychiatrist/Psychologist
 • Chiropractor                  E>drthopedic Surgeon            • Rheumatologist
  • Internist                    • Physical Therapist            • Neurologist
  •    Other




                                                                                            4| P a ge

                                                                                    SB2_000005
Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 6 of 30 Pageid#:
                                    1421



   Past Mciliail History

 Please list the names ofother Pain Physicians you have seen in the past? U/ iUl                        J
 Mark the following conditions/diseasesthat youhavebeen treated for in the past

                  General Medical                                Head /Ears /Eves /Nnse /Throat
   • Cancer - Type                                      •       Headaches
   • Diabetes - Type                                    •       Migraines
                                                        •       Head Injury
                                                        •       H5^erthyroidism
         rardiovascular/Hematologic                     •       Hypothyroidism
   •   Anemia                                           •       Glaucoma
   •   Heart Attack
   • Coronary Artery Disease
   • High Blood Pressure                                                    Respiratorv
   • Peripheral Vascular Disease                        •       Asthma
   • Stoke/TIA                                          • Bronchitis/Pneumonia
   •   Heart Valve Disorders                            • Emphysema/COPD


                  Gastrointestinal                              Musculoskeletal/Rheumatologic

   • GERD [Acid Reflux)                                 •       Bursitis
   • Gastrointestinal Bleeding                          • Carpal Tunnel Syndrome
   •   Stomach Ulcers                                   • Fibromyalgia
   • Constipation                                       •       Osteoarthritis
                                                        • Osteoporosis
                                                        •       Rheumatoid Arthritis
                   Urological                            • Chronic joint Pains
   •   Chronic Kidney Disease
   •   Kidney Stones
   •   Urinary Incontinence                                       Other Diagnosed Conditions
                                                         •
   •   Dialysis
                                                         •
                                                            •
            Neuropsvcholoyical                              •
   • Multiple Sclerosis                                     •
   • Peripheral Neuropathy                                  •
   •   Seizures
   •   Depression
   •   Anxiety
   •   Schizophrenia
   •   Bipolar Disorder




                                                                                                  S| P a g e

                                                                                          SB2_000006
    Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 7 of 30 Pageid#:
                                        1422
          Past Surgical History
     Please list any surgical procedures you have had done in the past including date:
                                                                        Date?.
     1]
                                                                        Date?.
     2]
                                                                        Date?.
     3) _
                                                                        Date?,
     4)
                                                                         Date?
     5)
     n I haveNEVER had any surgical procedures performed.
          Current Mt'cliaitions

     Are you currently taking any blood thinners or anti-coagulants?              DYES               tW<o
     IfYES, which ones? • Aspirin • Plavix           • Coumadin • Lovenox           • Other
     Please list all medications you arecurrently taking including vitamins. Attach additional sheet if
     required:
                Medication Name                               Dose                       Frequency

                                                                M


r    71
    -2i_z:             it                                                           r^:)             mAf-
                                                                                     7k ^            /
                                                                                          <^:t>
      6]
      7)
      8)
      9]
      10)


      Please Ust all past pain medications thatyou have been onatany point for your current pain
      complaints?
                Medication Name                                0as£                      Frequency

                       OA C.                                  iLJH^
      71 /^efhuJanZ                                         ^ ~ (Q n\

              jAAS
      4]
      5]




                                                                                               SB2_000007
                                                                                                      6| P a g e
Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 8 of 30 Pageid#:
                                    1423
   Alleruios
                                                                      •       Yes                            iSyfio
 Do you have any drug/medication allergies?
 Ifso, please list all medicationsyou are allergicto:
                Medication Name
                                                                                                        Allprgir Reaction

 1).                                A-/4
                                     r
 23.
 3]
 4]
 5]
 Topical Allergies:           •    Latex              •   Iodine       • Tape                  •       IV Contrast


      Family History
 Mark allappropriatediagnoses as theypertain to yourfirst degree relatives:
  •Arthritis                               •Cancer                                  • Diabetes

  • Headaches/ Migraines                   • High Blood Pressure                    • Kidney Problems

  •Liver Problems                          •Osteoporosis                            • Rheumatoid arthritis

  •Seizures                                •    Stroke

  •Other Medical Problems:

  • I have no significant familymedical history
      Soiial History

  Occupation:                                             When was the last time you worked?
  Who is in your current household?
  Are^
  Are ;here any stairs in your current home?                                                If so how many?

        emporary Disability                • Permanent Disability                                  • Retired           • Unemployed

                                                                                                   •   Yes
  Areyou currently under worker's compensation?
                                                                                                   •   Yes
  Isthere an ongoing lawsuitrelatedto yourvisittoday?
  Alcohol Use:

  • Social Use                    • History of alcoholism                 •    Current alcoholism                           ever



  • Dailyuse of alcohol
  Tobacco Use:

  •u Current user                 • Former user                           •    Never used

    Packs per day? _j
  [^Pa(                                        • How many years? ^ ^                O^uit Date:
  Illegal Drug Use:
   [ponies any illegal drug use                • Currently uses illegal drugs
   • Formerly used illegal drugs (not currentlyusing)
                                                                                     •   Yes                     'No
   Have you everabused narcotic or prescription medications?




                                                                                                                 SB2_000008
                                                                                                                        7|Page
Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 9 of 30 Pageid#:
                                    1424
   Review ot Svsleiiis

 Markthe followingsymptoms that you currently suffer from:
 Constitutional:         •       Chills                  •Difficulty sleeping           • Easy bruising

                         • Night Sweats                  [Sl4tigue                      •           Fevers

                         •        Insomnia               QXow sex drive                 •           Tremors


                         • Unexplained Weight Gain                                      •           Weakness

                         • Unexplained Weight Loss


 Eyes:                   • Recent Visual changes



 Ears/Nose/Throat/Neck:                   • Dental Problems        • Earaches           • Hearing Problems

                                          • Nosebleeds             • Sinus problems



                             • Chest Pain                • Bleeding Disorder                •       BlMd Clots
  Cardiovascular:

                             • Fainting                  • Palpitations                     S^welling in feet
                             • Shortness of breath during sleep



  Respiratory:               • Cough                     • Wheezing                         •       Shortness of breath




  Gastrointestinal:          • Constipation               •   Acid Reflux                   •Abdominal Cramps

                             •    Diarrhea                • Nausea/Vomiting                 •       Hernia




  Musculoskeletal:           H^ack Pain                   B^oint Pains                      D^int Stiffness
                             0^int Swelling               [&fnuscle spasms                  •        Neck Pain




  Genltourinary/Nephrology:               • Flank Pain               • Blood in Urine       •        Painful Urination

                                          • Decreased Urine Flow/Frequency/Volume


                                                          •   Headaches                         •    Tremors
  Neurological:              •     Dizziness

                             • Numbness/Tingling                                                •    Seizures




                             • Depressed Mood             • Feeling Anxious                     •    Stress Problems
  Psychiatric:
                             • Suicidal Thoughts          • Suicidal Planning
                                 • Thoughts of Harming Others



  ^!^1 otherreview ofsystems negative
                                                                                                     SB2_000009
                                                                                                        *                 •
Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 10 of 30 Pageid#:
                                    1425



                                                 SOAPP®-R

    The following are some questions given to patients who are on or being considered for
    medication for their pain. Please answer each question as honestly as possible. There
    are no right or wrong answers.




                                                                          0         1        2             3           4
        1. How often do you have mood swings?
                                                                                   o         0             o            o



        2. How often have you felt a need for higher doses
           of medication to treat your pain?                              0        o                       o            0




        3. How often have you felt impatient with your
                                                                                   o         o             o            0
             doctors?
        4. How often have you felt that things are just too
           ovenwhelming that you can't handle them?
                                                                         O
                                                                         Never
                                                                                   o         o             0            o




        5.   How often is there tension in the home?
                                                                          o
                                                                                  (9         o             o            o


        6. How often have you counted pain pills to see
           how many are remaining?
                                                                                   Seldom
                                                                                            Someti s
                                                                          o        o                       o            o




        7. How often have you been concerned that people
           will judge you for taking pain medication?                              o         o             o            o

                                                                                                       1




        8.   How often do you feel bored?
                                                                          o        o                       Often
                                                                                                           o            o




                                                                                                                       OVfetrny
                                                                                                                   1




        9. How often have you taken more pain medication
           than you were supposed to?                                     o        o
                                                                                            6)             o            o




        10. How often have you worried about being left
             alone?
                                                                        (p         o         o             o            0




        11. How often have you felt a craving for
             medication?                                                           o         o             0            0



        12. How often have others expressed concern over
                                                                                   o         o             o            o
             your use of medication?
    ©2009 Inflexxion, Inc. Permission granted solely for use in published format by individual
    practitioners in clinical practice. No other uses or alterations are authorized or permitted by
    copyright holder. Permissions questions; PainEDU@inflexxjon.com. The SOAPP®-R was
    developed with a grant from the National Institutes of Health and an educational grant from Endo
    Pharmaceuticals.

                                         Pain.

                                                                                            SB2_000010
Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 11 of 30 Pageid#:
                                    1426



            1                     >' <
                                                                                             (A
                                                                                             0)           c


                                                                                     E
                                                                                             E            s
                                                                                     o       O
                                                                                                          o
                                                                                                      c
       i              -                                                    >         2       E
                                          ,
                                                                          z          CO     CO        o   :>

                                                                           0         1       2        3   4
           13. How often have any of your close friends had a
               problem with alcohol or drugs?                              0         o                o   o




           14. How often have others told you that you had a
                bad temper?                                            6?            o       o        o   o


           15. How often have you felt consumed by the need
                to get pain medication?
                                                                       0             o       o        o   0




           16. How often have you run out of pain medication
               early?                                                      O                 o        o   o



           17. How often have others kept you from getting
                what you deserve?
                                                                       6)            o       o        o   o




           18. How often, in your lifetime, have you had legal
                problems or been arrested?                                 0
                                                                                 /           o        0   o




           19. How often have you attended an AA or NA
               meeting?                                                              o       o        o   o




           20. How often have you been in an argument that
               was so out of control that someone got hurt?                o                 o        0   o



           21. How often have you been sexually abused?
                                                                                     o       o        o   0


           22. How often have others suggested that you have
                a drug or alcohol problem?                                           0       o        o   0




           23. How often have you had to borrow pain
               medications from your family or friends?                    o                 o        0   o



           24. How often have you been treated for an alcohol
               or drug problem?
                                                                       6?            o       o        o   o




    Please include any additional information you wish about the above answers.
    Thank you.

    ©2009 Infiexxion, Inc. Permission granted solely for use in published format by individual
    practitioners in clinical practice. No other uses or alterations are authorized or permitted by
    copyright holder. Permissions questions: PalnEDU@inflexxion.com. The SOAPP®-R was
    developed with a grant from the National Institutes of Health and an educational grant from Endo
    Pharmaceuticals.

                                              Pain5iiy.«3

                                                                                           SB2_000011
Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 12 of 30 Pageid#:
                                    1427




   Smithers Communitv Healthcare. PC Consent for Treatmen
 I certify that the above information is accurate, complete and true.

 Iauthorize Smithers Community Healthcare, PC and any associates, assistants, and other health care
 providers it may deem necessary, to treat my condition. Iunderstand that no warranty orguarantee has
 been madeof a specific resultor cure. Iagree to actively participate in my care to maximize its
 effectiveness.


 Igive my consent for Smithers Community Healthcare, PC to retrieve and review my medication history.
 1understand that this will become part of my medical record.

 Iacknowledge that Ihave had the opportunity to review Smithers Community Healthcare, PC Notice of
 Privacy Practices, which is displayed for public inspection at itsfacility and on its website. This Notice
 describes how my protected health information may be used and disclosed, and how I may access my
 health records.

 Iauthorize the Smithers Community Healthcare, PC to release my Protected Health Information
 (medical records) in accordance with its Notice of Privacy Practices. This includes, but is not limited to,
 release to my referring physician, primary care physician, and any physician(s) I may be referred to. I
 also authorize Smithers Community Healthcare, PC to release any information required in obtaining
 procedure authorization or the processing of any insurance claims.

 I understand that Smithers Community Healthcare, PC will not release my Protected Health Information
 to anyother party (including family) without my completing a written "PatientAuthorization for Use and
 Disclosure of Protected Health Information" form, available at its facility and by fax.




 Signed:                                                                 Date




                                                                                           SB2_000012
Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 13 of 30 Pageid#:
                                    1428




   Smithers Communitv Healthcare. PC Consent for Treatmen
 I certify that the above information is accurate, complete and true.

 Iauthorize Smithers Community Healthcare, PC and any associates, assistants, and other health care
 providers It may deem necessary, to treat my condition. Iunderstand that no warranty or guarantee has
 been made of a specific result or cure. Iagree to actively participate in mycare to maximize its
 effectiveness.


 Igive my consent forSmithers Community Healthcare, PC to retrieve and review my medication history.
 I understand that this will become part of my medical record.

 Iacknowledge that 1have had the opportunity to review Smithers Community Healthcare, PC Notice of
 Privacy Practices, which is displayed for public inspection at its facility and on itswebsite. This Notice
 describes how my protected health information may be used and disclosed, and how 1may access my
 health records.


 Iauthorize the Smithers Community Healthcare, PC to release my Protected Health Information
 (medical records) inaccordance with its Notice of Privacy Practices. This includes, but is not limited to,
 release to my referring physician, primary care physician, and any physician(s) I may be referred to. I
 also authorize Smithers Community Healthcare, PC to release any information required in obtaining
 procedure authorization or the processing of any insurance claims.

 I understand that Smithers Community Healthcare, PC will not release my Protected Health Information
 to any other party (including family) without my completing a written "Patient Authorization for Use and
 Disclosure of Protected Health Information" form, available at its facility and by fax.

                                             /

 Signed:                    iy
                                                                         Date




                                                                                           SB2_000013
         Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 14 of 30 Pageid#:
                                             1429
For Healthcare / Medical Industry PurpoM   '

Customer Support (888) 493-2209
customersupport@tlo.com
Logged in as : WENDELL@PROTECTPAINCARE.ORG
View Cost this Session
                                                                               Search History
Main Page
                                                                               Permissible Use/GLBA/DPPA
People
                                                                               Preferences
Business Plus
                                                                               My Account
Criminal Records
                                                                               Favorites
Courts
                                                                               User Tips
Assets
                                                                               Sign Out
California

Your Current Reference ID: NONE
We're sorry, there were no results found for people named STEVE R BLEVINS who have used SSN: 236-
06-6128 born on 03/03/1972 in the United States.




                                                                            SB2_000014
Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 15 of 30 Pageid#:
                                    1430




                                      «uc»». B93-583-067
                                      4bf^ 0403-2018
                                      j oo> 03-03-1972
                                1 BLEV1N8           —   ,   fy^p.
                                ? STEVEN RANOEt
                                » 2»1 CAMARGO RO
                                 MT8TlRLINO,Ky<

                                   l»OWTGOtlC«YCOlA
                                    UWM
                                         e-04
                                  -•imwwBLIM
                                 R£M a9kAMa>dMII&




                                                                    SB2_000015
                 Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 16 of 30 Pageid#:
                                                     1431


Compliance Audit REMS Screening, inc.
Patient Name; Steve Blevins                                                Chart Number                  Payer cash                    Primary DOB:         3/3/1972

Code; 99408/99409 G0396/G0397 H0049/H0050                                                     ICD9:             Notify:

A! age 16 (before pain), did you sleep > S hours nightly?   Ye«                                                 Explan 4 Categories of Pain Below
Do you get at least 5 hours sleep in a Bad Night?           No                                                  How many 'Down Days" per week?
SLEEP ALERT; Nights each week you doni get at least 5 hours                                                     How many "Bad Days' per week?
                     sleep unintemjpted by pain?                                          7                     How many "Stow Days' per week?
                      Steep DisabiWy                                                                            How many 'Good Days" per week?
Sunday                      5                    6 hrs s o                                                      Sunday
Monday                      5                    5 hrs = 1                                                      Monday
Tuesday                     5                    4hrss2                                                        Tuesday
Wednesday                   §                    3 hrs = 3                                                     Wednesday
Thursday                    5                    2 hrs»4                                                       Thursday
Friday                      5                    1 hr or less = 5                                              Friday
Saturday                       5                                                                               Saturday

               Sleep Disability Each Week                                                                            "Bad Day" Average Per Week
           0 « > S hra nightly, 5 = < 1 hr solid                                                                1 = Good Day, 2 « Siow, 3 s Bad 4<
                                                                                                                      Down Day, 6 > ER or worse



                                   '   •'


           ri    —         —                -   -       -   -
                                                                   - -




            •-




                                   . j



            1                                       1




                                                                Status; Improving         (No change, improving, worsen^)


Bysigningthis document Iaffirm that Ianswered ^ ofthe above questions honestly Ialso understand that ifI Ked about any of
the questions listed above that I may be charged with an attempt to receive a controBed substance by fraud. I understand that t
am legally obligated to tell the truth^|||m|fl^^^nd because of this Ihave answered all of the above questnns truthfuHy.



                                                                                                                I certify the truthfulness of mw answers.




Nafcotics Auditor
                                                                /^(J fO'Oh.                                     Patient Signature




                                                                                                                                                                       SB2_000016
Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 17 of 30 Pageid#:
                                    1432




                                                               SB2_000017
    Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 18 of 30 Pageid#:
   Compliance Audit copyngh* pppfd. inc. 1433

                             Pre-Screening Audit REMS Screening, Inc.
Patient Name; Steve Blevins                                         DOB;          3/3/1972


96152: Diversion Risk Stratification: Honesty is Vital
Source: Webster LR, Webster RM. Predicting aberrant behaviors in opkwd-treated patients: pretiminary validation of the Opioid Risk
Tool. Pain Med 2005; 6(6):432-442                                                                                   Yes/No           Score




               1 Is there a history of substance abuse in your family?                              Alcohol?           No
                                                                                               Illegal drugs?          No
                                                                                          Other (huffing gas)          No
               2 Do you have a history of substance abuse?                                          Alcohol?           No
                                                                                               Illegal drugs?          No
                                                                                         Prescription drugs?           No
               3 Is your age between 16 and 45?                                                        16-46?"        Yes
               4 Were you a victim of preadolescent (childhood) sexual abuse?                    Sex Abuse?            No
                                                                                         ADD, OCD, Bipolar/            No
             Risk Level                  Medically Recommended Urine Drug                       Depression?            No
     Score                Risk                    Screen Protocol                                       Total:
      0-3                 Low                    2-3UDT Per Year                          Patient Risk Level;         Low
      4-7             Moderate                     4 UDT Per Year                     Drug Screen Protocol: 2 • 3 UDT Per Year
       8+                 High            4 Plus 1 to 2 Random UDT Per Year




Have you had, or do you have suicudal thoughts or tendencies?                                                                No
Have you ever snorted or injected any substance?                                                                             Yes
Have you taken drugs not Rxed for you?                                                                                       Yes
Have you ever been tempted to experiment vflth your meds? (Crush, snort or shoot up)                                         No
Have you ever received addiction help (AA/NA)?                                                                               No
Have you ever been asked to sell or share your medication?                                                                   No
Do you have friends who tempt you to abuse/misuse narotics?                                                                  No
Have you ever stolen meds or had any stolen from you?                                                                        No
Have you ever borrowed any meds from someone?                                                                                Yes
Are you currently pregnant?                                                                                                  N/A
Have you ever received treatment at a methadone or suboxone treatment center?                                                No
Track Marks? (Examine Patient)                                                                                               No




Have you ever t>een charged with, or convicted of any criminal offense?                                                      No
If "Yes" detail t>elow:




By signing this document Iaffirm thatIanswered allofthe abovequestions honestly. Ialso understand thatifIlied aboutanyof
the questions listed above that I may be charged with an attempt to receive a controlled substance byfraud. I understand that I
am legally obligated to tell the truth                       because ofthis I haveansweredalloftf>e attovequestk>ns truthfully.


                                                                                                 certi^thetruthfujpess ofmy answers.


Narcotics Auditor                                                                               Patient Signature




                                                                                                                                     SB2_000018
Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 19 of 30 Pageid#:
                                    1434




                                                               SB2_000019
                                          Case 1:17-cr-00027-JPJ-PMS   Document
                                                             CABINET FOR          184-1
                                                                         HEALTH AND        Filed
                                                                                      FAMILY     05/06/19 Page 20 of 30 Pageid#:
                                                                                              SERVICES
                                                                                  1435
                                                                     Commonwealth of Kentucky
                                                                                                 275 East Main Street
                                                                                          Frankfort. KY 40621-0001
                                                                                    Drug Enforcement Branch >KASPER
                                                                                   Patient Controlled Substance Report
                                                                                 Between 09/29/2014                and 109/29/2015,                      Requestor Name :             SMITHERS JOEL

Patient Name:               BLEVINS, STEVE                                                                                                                        Request#:           21006118

   Interstate Data not available for all states
        Requestor's Role Is not permitted by; IL,SC,VA
        No response from: AL
   Patients that matched the search criteria:
       Pat ID         Patient Name                                                Date of Birth                  Address
             1        BLEVINS. STEVE                                              3/3/1972                       725A LORENE CIRCLE, MT. STERLING, KY
Date Filled      Drug Name                                              Patient DOB     Qty Days         Prescrlber Name                 Prescrlber           Pharmacy Name                     Pharmacy City Rpt               Pat
                                                                                                                                         DEA City                                                                     To        ID

08/13/2015       Oxycodone/Acetamlnophen 325M6/5MG                        03/03/1972       34        3   Prabhu, Ashwin                  Lexington           Whitaker Pharmacy                  Mount Sterling         KY       1

08/17/2015       Oxycodone He! 10MG                                       03/03/1972       60      10    Chattha, Anup                   Mt Sterling         Whitaker Pharmacy                  Mount Sterling         KY       1

08/25/2015       Oxycodone Hcl 10MG                                       03/03/1972       60      10    Chattha, Anup                   Mt Sterling         Whitaker Pharmacy                  Mount Sterling         KY       1

09/15/2015       Oxycodone Hcl 10MG                                       03/03/1972      60       10    Chattha, Anup                   Mt Sterling         Whitaker Pharmacy                  Mount Sterling         KY       1

09/24/2015       Oxycodone Hcl 10MG                                       03/03/1972       60      10    Rollins. James                  Mt Sterling         Whitaker Phamiacy                  Mount Sterling         KY       1




'17)6 Information InthisreportIs based uponSchedule IIthrough Vcontrolled substance reconis reported by dispensers. Datashouldappear on KASPER reportswithin twoto threebusiness days afterdispensing.
'Therecords listed In thereport are basedonthepatient Identification Information entered bythereport requestor, andIfnotsufndenUy unique mayresult In tfje report Including records for multiple patients. Pleaseverify theInformation
In the report by contacting the prescribers and/or dispensers listed.
'Ifthecontrolled substance records onthis report appear tobeInerror, thepatient orprovider should contact thedispenser todetermine Ifthelnfiirmatlon vras reported accurately. Ifthedispenser certifies theInformation was reported
accurately, the dispenser can contact the Dnig Enforcement and Professional Practices Branch at 502-564-7985 to investigate the error.
'The Information InthisreportIs intendedforinformational use onlybythe personauthorized to requestf/jereport. Intentional disclosure ofthe reportor data to someonenot authorized to obtein the data Is a ClassBMisdemeanor.

                      Report Restrictions - A practitioner or pliarmacist may sliare the report witli the patient or person authorized to act on the patienfs behalf
10/01/2015                                                                                                                                                  SB2_000020
                      and place the report in the patient's medical record, with the report then being deemed a medical record subject to the same disclosure        Page 1 of 1
                      terms and conditions as an ordinary medical record. (KRS 218A.202)
 Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 21 of 30 Pageid#:
                          \
                                     1436              I

                                                       V




                                              Brief Pain Inventory (Short Form)

            atUflylTO'                                                                      IluiplLJl^
                                                                                              fosptral#'
                                                                     Do not write above this line
 Date:             ^T™"' / d ^ <0 /i.M.
 Name: _                                                                       ^
                                                       Last                                  First                            Middle Initial

 1) Throughout our lives, most of us have had pain from time to time (such as minor headaches, sprains, and toothaches)
        Have you had pain other than these everyday kinds ofpain today?
                                                           ^^^Yes^                                         2. No
 2) On the diagram, shade in the areaTWlEr^u
                                  reas'\yll5revou feel
                                                  fe pain. Put an Xon the area that hurts the most.




                                   -                          •-                      X. ueii                      Right


                    '"n •      ;                  .   . -:/

                    .!•'-••-               • 1'
                v:.'.
               :
               %• : ."Ty^^         \                          l:


                                       •




               •'4;' -4/^'                                    'J..
               :   ,.vp




3) Please rate your pain by circling the one number that best describes your pain at its WORST in the past 24 hours.
    0

 No pain
                                                                                                                                 Pain as bad as
                                                                                                                               you can imagine


4) Please rate your pam by circling the one number that best describes your pain at its LEAST in the past 24 hours.
   0

 No pain                                                                   C2>                                                  9          10

                                                                                                                                Pain as bad as
                                                                                                                               you can imagine



                                                                                                                           SB2_000021
Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 22 of 30 Pageid#:
                                    1437




 5) Please rate your pain by circling the one number that best describes your pain on the AVERAGE,

       0           i          2        3          4           5           6          7                    9                10
  No pain
                                                                                                          Pam as bad as
                                                                                                         you can imagine


6) Please rate your pain by circling the one number that tells how much pain you have RIGHT NOW.
       0
                                                                                                          9         ^10'
 No pain
                                                                                                          Pain asTja?r^
                                                                                                         you can imagine


7) What treatments or medications are you receiving for your pain?

8) In the past 24 hours, how much relief have pain treatments or medications provided? Please circle the one percentage
that most shows how much RELIEF you havereceived.

                                                40% ^50%^ 60%                      70%        80%       90%           ioo%
 No
 relief                                                                                                        Complete
                                                                                                                 relief

9) Circle the one number that describes how, during the past 24 hours, pain has interfered with your:
       A. General activity:

   0

Does not
                                                             5-
                                                                                                                  "S5
interfere                                                                                                  Completely
                                                                                                              interferes


      B.   Mood:


   0

Does not
interfere                                                                                                 Completely
                                                                                                              interferes


   C. Walking ability:

  0

Does not
                                                                                                                  53
interfere                                                                                                 Completely
                                                                                                              interferes




                                                                                                SB2_000022
 Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 23 of 30 Pageid#:
                                     1438




        D. Normal work (includes both work outside the home and housework):

     0               1        2            3            4            5            6            7            i3         9
 Does not
                                                                                                                           Completely
 interfere
                                                                                                                            interferes



        E. Relations with other people:

    0                I        2            3            4            5            6            7           \!          9
 Does not
                                                                                                                           Completely
 interfere
                                                                                                                            interferes



     F.     Sleep:

    0                1        2            3            4            5            6            7           £
 Does not
 interfere
                                                                                                                       '        Cv
                                                                                                                           Completely
                                                                                                                            interferes


     G. Enjoyment of life:

    0                1       2            3            4            5             6           7            8           9 (J^
 Does not
                                                                                                                           Completely
 interfere
                                                                                                                            interferes




Reference: Brief Pain Inventory. Cliaries Cieeland, PliD. Pain Research Group. Copyright 1991. Used with permission.




                                        %<r                                                             J^y.
ejue^'^




                                                                                                                SB2_000023
                                                                                                                                     A7012-AS-a
Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 24 of 30 Pageid#:
                                    1439
     Review of Systems
     Mark thefollowing symptoms thatyou currently suffer from:
     Constitutional:         • Chills                 DDifficuIty sleeping              • Easy bruising
                             • Night Sweats           DFatigue                          •    Fevers
                             D Insomnia               &l!owsexdrive                     • Tremors
                            • Unexplained Weight Gain                                   • Weakness
                            • Unexplained Weight Loss


   Eyes:                    • Recent Visual changes

  1—                                       /
   hars/Nose/Ahroat/iMeck:            y^ental Problems        • Earaches                • Hearing Problems
                                    • Nosebleeds              • Sinus problems

   Cardiovascular:          • Chest Pain              Q Bleeding Disorder            D Blood Clots
                            • Fainting                • Palpitations                 • Swelling in feet
                            Q Shortness ofbreath during sleep

  Respiratory:              U Cough                • Wheezing                       • Shortness of breath


  Gastrointestinal:         • ConsUpation          • Acid Reflux                    •Abdominal Cramps
                           • Diarrhea              Q Nausea/Vomiting                •       Hernia



  Musculoskeletal:         h Back Pain                       Pains                  S^int Stiffness
                           i^^oint Sv/elling       CSmuscle spasms                  • Neck Pain
                                                                                                             _ j


  Gtjnliourlnary/Kepnroiogy:       U Flank Pain              Q Blood In Urine       • Painful Urination
                                   • Decreased Urine Flow/Frequency/Volume

  Neurological:            • Dizziness             • Headaches                      • Tremors
                           • Numbness/Tingling                                      • Seizures


  Psychiatric:             • Depressed Mood        • Feeling Anxious                • Stress Problems
                           • Suicidal thoughts     DSuicidal Planning
                           n Thoughts ofHarming Others


     All other review ofsystems negative
 f                                                                     m Reviewer

                                                                                            SB2_000024
    Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 25 of 30 Pageid#:
                                        1440
Form 1.1 Initial Pain                             sessment Tool
                                                                       r                               ^ge.              Rnnm—^
Patient's Name
niggnnalR                    ^ ^                      ^ ^ Pliysiclan
                                                                                     Nurse,
1. LOCATION: Patient or nurse mark drawing.



  Right             Left      RightA^ I-eft               L«ft                               Right   >/\Left
                                                                                                                         R/V-rtt l; - \^R




                                                                                                                           Qi%  Left     Right


                                                                                                                     Right bHij^ II<r^ ^
                                                                                                                               Left       Right

2. INTENSITY: Patient rates the pain. Scaie used_
                                                                                       LMS
Present paln:_                 Worst pain gets:                            Best pain gets;               Acceptable level of pain:
3. IS THIS PAIN CONSTANT? __^YES;                                    NO IF NOT, HOW OFTEN DOES iT OCCUR?
4. QUALITY: (For example: ache, deep, sharp, hot, coid, like sensitive skin, sharp, Itchy)
5. ONSET. DURATION. VARIATIONS, RHYTHIWS:


6. MANNER OF EXPRESSING PAIN:


7. WHAT REUEVES PAIN?


8. WHAT CAUSES OR INCREASES THE PAIN?.


9. EFFECTS OF PAIN: (Note decreased function, decreased quality ofiife.)
Accompanving symptoms (e.g.. nausea)                                       .
Sleep                                                            r
Appetite
Physical activity
 Relationship with others (e.g.. irritability)
 Emotions (e.g., anger, suicidal, crying)
 Concentration                                                                           ———
 Other

 10. OTIHER COMMENTS:                                                              /-^rJ                                     a^O c
  P/ V ^                        ^         Lr fm ^ >
                      j^/v/                                            —                                                —
 M«y be dup)lotBd for' i&e Ir/Slnical practloa. Copyright Pasere C. McCaffery M. 2006. A® appeara In Pasero C. McCafteiy M. SB2_000025
                                                                                                                            Pain: Aaaeasrnmand pharmacologic
 mamgement. 2011, Mosby, Inc. Used with permission.
 Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 26 of 30 Pageid#:
                                     1441


                                 Joel A Smithers DO                                  Discharge Summary
                                 445 Commonwealth Blvd E
                                 SteA
                                                                                     (Chart Copy)
                                 Martinsville, VA 24112                              Date:     09/02/2015
                                 (844)373-7883                                      Time:      12:10 p.m.

Treating Provider:    joel Smithers, DO                                    Phone:                       Fax:

Provider Signature. <Eiectronically signed by Joel Smithers,DO.:

Patient Name:         Steven Blevins                                       MR#:     1URXJYH27           Account:


Patient Address:                                                           Phone:




Your Discharge Instructions:                                      Your Prescriptions:

NARCOT C MED CAT ON                                                MS Contin 30 Milligram # 60 Tablets
                                                                   1 TABLET EVERY 12 HOURS. (0 Refins).Printed.
                                                                   OxyCODONE HCl 30 Milligram # 120 Tablets
                                                                   1/2-1 TABLET EVERY 4 TO 6 HOURS AS NEEDED
                                                                   FOR BREAKTHROUGH PAIN. (0 RefilIs).Printed.




Physician Name:                                                   Specialty:

Address:                                                          Phone:




Follow-up Notes:




I understand that the emergency care I received is not intended to be complete and definitive medical care and treatment. I
acknowledge that I have been instructed to contact the above physician(s) as indicated for continued and complete medical
diagnosis, care, and treatment. EKG's, X-rays, and lab studies will be reviewed by appropriate specialists and I will be notified of
significant discrepancies. I also understand that my signature authorizes this Medical Center to release all or any part of my
medical record (including, if applicable, information pertaining to AIDS and/or HIV testing, mental health records, and drug and/or
alcohol treatment) to the follow-up physician indicated above.
           I have read and understand the above, received a copy of applicable instruction sheets, and will arrange
           for follow-up care.



Signature            Patient/Parent/Guardian        Date/Time                                   nstru                   Date/Time


                                                                                                               Page 1 of 1



                                                                                                        SB2_000026
 Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 27 of 30 Pageid#:
                                     1442


                               Joel A Smithers DO
                                                                                     Discharge Summary
                               445 Commonwealth Blvd E
                               Ste A                                                 (Chart Copy)
                                Martinsville, VA 24112                               Date;      09/02/2015
                                (844)373-7883                                        Time:      12:06 p.m.

Treating Provider;    joel Smithers. DO                                   Phone:                        Fax;



Patient Name:         Steven Blevins                                      MR#:      1URXJYH27           Account:


Patient Address;                                                          Phone:




Additional Discharge Instructions:                                Additional Prescriptions:

                                                                    BURN. (6 Refills).Printed.




I understand that the emergency care I received is not intended to be complete and definitive medical care and treatment. I
acknowledge that I have been instructed to contact the above physician(s) as indicated for continued and complete medical
diagnosis, care, and treatment. EKG's, X-rays, and lab studies will be reviewed by appropriate specialists and I will be notified of
significant discrepancies. I also understand that my signature authorizes this Medical Center to release all or any part of my
medical record (including, if applicable, information pertaining to AIDS and/or HIV testing, mental health records, and drug and/or
alcohol treatment) to the follow-up physician indicated above.
         t have read and understand the above, received a copy of applicable Instruction sheets, and will arrange
         for follow-up care.

                                                         -/-f
3iQndtUr6            Patient/Parent/Guardian           m r\
                                                   Date/Time                  O
                                                                              SIflnature                   r%.. '
                                                                                                Instnjcted By            r\ ^    ^
                                                                                                                         Date/Time


                                                                                                                Page 2 of 2



                                                                                                        SB2_000027
 Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 28 of 30 Pageid#:
                                     1443


                                                                                     Discharge Summary
        5^                       Joel A Smithers DO
                                 445 Commonwealth Blvd E
                                                                                     (Chart Copy)
       •m                        Ste A
                                 Martinsville.VA 24112
                                 (844)373-7883
                                                                                     Date:

                                                                                     Time:
                                                                                              09/02/2015
                                                                                              12:06 p.m.

Treating Provider:    joel Smitliers, DO                                  Phone:                      Fax:

Provider Signature. <Eiectronically signed by Joel Smithers,DO.:

Patient Name:         Steven Blevins                                      MR#:       1URXJYH27        Account:


Patient Address:                                                          Phone:




Your Discharge Instructions:                                     Your Prescriptions:

                                                                   Diclofenac Sodium 75 Milligram # 60 Tablets
                                                                   1 TABLET TWICE DAILY AS NEEDED FOR PAIN
                                                                   WITH FOOD AND WATER. (0 Refills).Printed.
                                                                   Neurontin 600 Milligram # 120 Tablets
                                                                   1 TABLET 4 TIMES DAILY FOR 30 DAYS (3
                                                                   Refills).Printed.
                                                                   Nortriptyline HCI 25 Milligram # 90 Capsules
                                                                   1 CAPSULE 3 TIMES DAILY (6 Refills).Printed.
                                                                   Ranitidine HCi 150 Milligram # 60 Tablets
                                                                   1 TABLET TWICE DAILY AS NEEDED FOR HEART




Physician Name:                                                  Specialty:

Address:                                                         Phone:




Follow-up Notes:




I understand that the emergency care I received is not intended to be complete and definitive medical care and treatment. I
acknowledge that I have been instructed to contact the above physician(s) as indicated for continued and complete medical
diagnosis, care, and treatment. EKG's, X-rays, and lab studies will be reviewed by appropriate specialists and 1will be notified of
significant discrepancies. I also understand that my signature authorizes this Medical Center to release all or any part of my
medical record (including, if applicable, information pertaining to AIDS and/or HIV testing, mental health records, and drug and/or
alcohol treatment) to the follow-up physician indicated above.
           I have read and understand the above, received a copy of applicable Instruction sheets, and will arrange
           for follow-up care.



 >ignature           Patient/Parent/Guardian        Date/Time                 Sign             Instructed By              Date/Time


                                                                                                                 Page 1 of 2



                                                                                                       SB2_000028
Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 29 of 30 Pageid#:
                                    1444




                                            i   Kv
                                                v"
                                                                  V. V.'   .. V.^




                                                               SB2_000029
    Case 1:17-cr-00027-JPJ-PMS Document 184-1 Filed 05/06/19 Page 30 of 30 Pageid#:
                                        1445
                                       Ch^klist for Long-Term Opioi^^herapy
Patient name:.             Tfe,o^k
              Workup                       Date                           Outcome
Complete medical history



Complete physical
examination                                                     -




Assessment of the pain



Assessment of pain on
physical and psychological
function

Assessment of history of
substance abuse


Assessment of Coexisting
diseases or conditions


Documentation on the presence of
recognized medical indication for
the use of a controlled substance

Establish goals of
opioid treatment


Risks and benefits
communicated


Written consent or pain
agreement (optional, if high risk or
history of substance abuse)
Periodic review of goals



Monitor compliance



Consultation as necessary for
additional evaluation and
treatment

Accurate and complete records to
include medical history, physical
examinations, evaluations,
consultations, treatment plan
objectives, informed consent
treatments, medications, rationale
for changes in treatment plan,
agreements with patient, and
periodic reviews of the treatment
plan

Reference: Medical Board of California. Department of Consumer Affairs. Guidelines for prescribing controlled
substances for pain (2007). http://www.mbc.ca.gov/Licensees/Prescribing/Paln_Guidelines.aspx. Accessed May 2014


                                                                                         SB2_000030  C7012-AF-1W
